Order entered April 20, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01511-CV

                        IN RE CEDRIC WHITEHURST

               On Appeal from the 330th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-19-18502

                                     ORDER

      The reporter’s record in this appeal is overdue. By postcard dated March 12,

2020, we directed Francheska Duffey, Official Court Reporter for the 330th

Judicial District Court to file, within thirty days, the reporter’s record or written

verification that either no hearings were recorded or appellant had not requested

the record. To date, Ms. Duffey has not responded.

      Accordingly, we ORDER Ms. Duffey file the reporter’s record or requested

verification no later than May 4, 2020. As appellant filed a statement of inability

to pay costs in the trial court and nothing before the Court reflects the trial court
ordered he pay costs, any reporter’s record shall be filed without payment of costs.

See TEX. R. CIV. P. 145(a).

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Duffey and the parties.

                                             /s/   BILL WHITEHILL
                                                   JUSTICE